Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20060081850 A1) in view of Inoue (US 4724433).
Regarding claim 1, Lee (e.g., Figs. 1, 10 and 8) discloses an organic light emitting display device comprising: 
a display panel (Fig. 1; display panel 300; [0138]) including a first pixel row and a second pixel row adjacent to the first pixel row (Figs. 1 and 10; 1st pixel row and 2nd pixel row), the first pixel row including first pixel groups (e.g., Fig. 10; first pixel groups including pixels RBG) alternating with second pixel groups (e.g., Fig. 10; second pixel groups including pixels GRB), and the second pixel row including third pixel groups (e.g., Fig. 10; third pixel groups including pixels GRB) alternating with fourth pixel groups (e.g., Fig. 10; fourth pixel groups including pixels RBG); 
a gate driver (e.g., Fig. 1; gate driver 401 and 402) configured to provide a first group gate signal (e.g., Figs. 10 and 8; first group gate signal g1) to the first pixel groups (e.g., Fig. 10; first pixel groups including pixels RBG), to provide a second group gate signal (e.g., Figs. 10 and 8; first group gate signal g2) to the second pixel groups (e.g., Fig. 10; second pixel groups including pixels GRB), to provide a third group gate signal (e.g., Figs. 10 and 8; third group gate signal g3) to the third pixel groups (e.g., Fig. 10; third pixel groups including pixels GRB), and to provide a fourth group gate signal (e.g., Figs. 10 and 8; fourth group gate signal g4) to the fourth pixel groups (e.g., Fig. 10; fourth pixel groups including pixels RBG); 
a data driver (e.g., Fig. 1; data driver 500) configured to output data voltages (data voltages; [0099]) to a plurality of output line groups (e.g., Fig. 1; output signal lines connected with data driver 500); and 
wherein an on-period of the second group gate signal (e.g., Figs. 10 and 8; first group gate signal g1) partially overlaps an on-period of the first group gate signal (e.g., Figs. 10 and 8; first group gate signal g2),
wherein the first data line group (e.g., Fig. 10; data lines D1 and D2)  is connected to the first pixel groups included in the first pixel row (e.g., Fig. 10; first pixel groups including pixels RBG of the first pixel row), the second data line group (e.g., Fig. 10; data lines D2 and D3)  is connected to the second pixel groups included in the first pixel (e.g., Fig. 10; second pixel groups including pixels GRB), the third data line group (e.g., Fig. 10; data lines D1, D2, and D3) is connected to the third pixel groups included in the second pixel row (e.g., Fig. 10; third pixel groups including pixels GRB), and the fourth data line group (e.g., Fig. 10; data lines D1 and D2) is connected to the fourth pixel groups included in the second pixel row (e.g., Fig. 10; fourth pixel groups including pixels RBG).

Lee does not disclose a connection controller configured to connect the output line groups to the first data line group, the second data line group, the third data line group, and the fourth data line group as claimed, and wherein an on-period of the first connection control signal partially overlaps an on-period of the second connection control signal. However, Inoue (e.g., Figs. 8 and 4-7) discloses a display panel, comprising: a connection controller (e.g., Fig. 8; switching units 81) configured to connect the output line groups (signal lines connected to shift registers 1) to a first data line group (1st data line) in response to a first connection control signal (control signal 1), to connect the output line groups to a second data line group (2nd data line) in response to a second connection control signal (control signal 2), to connect the output line groups to a third data line group (3rd data line) in response to a third connection control signal (control signal 3), and to connect the output line groups to a fourth data line group (4th data line) in response to a fourth connection control signal (control signal 4), and wherein an on-period of the first connection control signal partially overlaps an on-period of the second connection control signal (e.g., Figs. 5 and 7B; control signals are partially overlapped). Therefore, the combination of Lee and Inoue teaches a connection 

5.	Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20060081850 A1) in view of Inoue (US 4724433) and further in view of Han (US 20120001896 A1).
Regarding claim 2, Lee in view of Inoue in view of Inoue discloses the organic light emitting display device of claim 1, but does not disclose wherein one frame period includes an initialization period, a compensation period and an emission period as claimed. However, Han (e.g., Figs. 1-4) discloses an the organic light emitting display device, wherein one frame period (e.g., Figs. 3-4) includes an initialization period (initialization period t1 and t2), a compensation period (compensation period t3) and an emission period (emission period 44) in sequence, wherein, during the initialization period (Fig. 4C and 4D; initialization period), a gate terminal of a driving transistor (driving transistor T1) of a sub-pixel included in each of the first pixel groups is initialized by an initialization voltage (initialization voltage VINT), wherein, during the compensation period (Fig. 4E and 4F; compensation period), the data voltage is (driving transistor T1), and a threshold voltage of the driving transistor (driving transistor T1) is compensated ([0100]-[0105]), and wherein, during the emission period (Fig. 4G and 4H; emission period), an organic light emitting diode (OLED) of the sub-pixel emits light. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Han to the data driver of the OLED display device of Lee in view of Inoue. The combination/motivation would be to provide an OLED display device that is capable of compensating a variation of threshold voltage of a driving transistor and improving image quality. 

Allowable Subject Matter
6.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device. The closet prior arts, Lee (US 20060081850 A1), Inoue (US 4724433), and Han (US 20120001896 A1), in combination, discloses an OLED display device similar to the claimed invention, but fails to teach wherein the compensation period includes a first compensation period, a second compensation period and a third compensation period in sequence, wherein, in the first compensation period, the first connection control signal has an on-level, and the second connection control signal has an off-level, wherein, in the second compensation period, both of the first and second connection control signals have the on-level, and wherein, in the third compensation period, the first connection control 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691